Citation Nr: 1501779	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that, in statements dated in September 2011 and October 2014, the Veteran indicated his disagreement with the assignment of 30 and 50 percent evaluations, respectively, for an acquired psychiatric disability to include PTSD (decided by the RO in June 2011 and January 2014).  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), this matter must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  

The issue of entitlement to an initial evaluation in excess of 50 percent for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record indicates that the Veteran's hemorrhoids are manifested by persistent bleeding and involve anal fissures. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4114, Diagnostic Code 7336 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran was provided with an informal video hearing with a VSO at the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods wherein the Veteran's disability on appeal resulted in symptoms that warrant a staged rating.

In this case, the Veteran was initially awarded service connection for hemorrhoids, at a non-compensable rate, in September 2010 (effective March 26, 2010).  He petitioned the RO to reconsider his initial evaluation based on the failure to consider pertinent evidence.  Following a VA examination in August 2010, the non-compensable evaluation was upheld in a December 2010 rating decision.  He filed a notice of disagreement with the rating for this disability later that month, arguing that he was also diagnosed with anal fissures on examination, and as such a rating of 20 percent was warranted.  

As noted, the Veteran's disability is rated non-compensable (0 percent) pursuant to the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336.  For hemorrhoids, external or internal, that are mild or moderate, Diagnostic Code 7336 provides a non-compensable rating.  A 10 percent evaluation is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is proper with persistent bleeding and with secondary anemia, or with fissures.

In conjunction with his claim, the Veteran was provided a VA examination in August 2010.  At that time, the Veteran reported flare-ups three to four times per month, lasting up to four days with itching, bleeding, and burning.  He reported that he rarely had to take time off from work due to his disability.  The Veteran was able to perform his own activities of daily living independently.  It was also noted that hemorrhoids did not preclude the Veteran from any sedentary, light, or moderate duty work (though they may be aggravated by strenuous lifting, pushing, or pulling).

On examination, which consisted of a digital rectal examination, he was diagnosed with 3-4 small, non-thrombosed, external hemorrhoids.  No internal hemorrhoids were palpable.  Several very small fissures were suspected, but these could not be clearly identified.  The Veteran did report a mild burning during the examination, though bleeding was not observed.  He reported that, after he has a hemorrhoid flare, he typically had constipation immediately afterward.  The examiner noted that these mechanics were consistent with thrombosing hemorrhoids due to constipation.  

Most recently, the Veteran reported for a VA examination in December 2013.  At that time, he was diagnosed with hemorrhoids and an anal fissure.  The Veteran again reported 3-4 flare-ups per month, with prolapsed hemorrhoids, each episode lasting 3-4 days.  Symptoms included burning, itching, and bleeding.  The Veteran also reported severe pain with bowel movements consistent with an anal fissure.  The date of onset, however, was unspecified.

It was noted that the Veteran's hemorrhoids were mild or moderate, with persistent bleeding and with fissures.  Associated with the fissures was exquisite tenderness of the rectal vault.  The examiner noted that, although the examination was consistent with an anal fissure, such is a separate condition from hemorrhoids, and that hemorrhoids did not generally cause anal fissures.  As explained below, however, VA regulations to not indicate that such a relationship must exist for the purposes of a schedular rating.

The examiner indicated that the Veteran's disability did have an impact on his ability to work, as the Veteran reported using a stand-up desk, and also that he lost approximately 1.5 weeks from work over the prior 12-month period.

As the Veteran's initial VA examination noted that fissures were very likely (though not conclusively diagnosed), and the most recent VA examination noted the presence of hemorrhoids, as well as an anal fissure and persistent bleeding, the Board views the evidence in the light most favorable to the Veteran and hereby assigns the maximum schedular rating of 20 percent.  These symptoms satisfy each element required for such a disability evaluation, and because anal fissures were strongly suspected from the initial examination, the Board has determined that a 20 percent evaluation is warranted from the initial effective date.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the perianal area, but finds that they are inapplicable in this case.  Accordingly, the Veteran's symptomatology meets the maximum schedular allowance for hemorrhoids, and thus an initial rating of 20 percent is assigned.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected hemorrhoids.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's hemorrhoids reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran, pursuant to this decision, is assigned a 20 percent evaluation, the maximum evaluation for his disability, based on the conclusion that he experiences hemorrhoids with anal fissures.  Although the most recent VA examination pointed out that the Veteran's fissures were not noted during his period of active service, and that they were not caused by hemorrhoids, VA regulations do not indicate that such a relationship is required in the assignment of a 20 percent rating.  The Veteran has not alleged any symptoms not specifically-contemplated by the schedular rating criteria.  Here, if there was no indication of fissures, there would not be any basis for a compensable rating, much less for a maximum 20 percent rating.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.
 
The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Board notes that the Veteran has specifically alleged that he has lost time from work on account of his hemorrhoids, however, there is no indication that the Veteran is currently unemployed, or that this disability renders him unemployable.  The most recent VA examiner determined that this disability had an impact on the Veteran's occupation; however, the Board finds that such impact is considered within the now-assigned 20 percent rating, once again the maximum schedular rating for this disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected hemorrhoids.

In reaching the above-stated conclusion, the Board has applied the benefit-of-the-doubt doctrine so as to award an evaluation of 20 percent for his service-connected hemorrhoids.  Entitlement to an initial evaluation of 20 percent for this disability is therefore granted.


ORDER

An initial evaluation of 20 percent for hemorrhoids is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted above, the RO denied the Veteran's claim for an increased evaluation for a service-connected acquired psychiatric disorder in June 2011 and January 2014.   Within one year of notification of each decision, the Veteran, through his representative, filed a statement disagreeing with each denial September 2011 and October 2014, respectively.  Following a search of the VA claims file, as well as the Virtual VA and VBMS electronic records systems, a Statement of the Case (SOC) has not been identified as having been prepared for this issue.  The Board finds that the June 2011 and January 2014 statements each constitute a timely Notice of Disagreement with the denial of PTSD.  See 38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the AOJ, for the preparation of an SOC.  An SOC must be issued, and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case pertaining to his PTSD claim.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


